Citation Nr: 1625251	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post bone tumor removal, right thumb, with osteoarthritis.

2.  Entitlement to an initial compensable rating for hearing loss, left ear.

3.  Entitlement to service connection for hearing loss, right ear.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is currently with the RO in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2016.  A transcript of that hearing is of record.

Although the Veteran, in his May 2014 substantive appeal, appealed only the issue of a higher rating for his right hand/thumb, the Board hearing also encompassed the issues of an increased rating for left ear hearing loss and service connection for right ear hearing loss.  To the extent that the Veteran has been led to believe that these issues are also on appeal, they are found to be under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).

In his March 2016 Board hearing, the Veteran testified that he stopped working four years earlier due to his service-connected right hand disability.  He stated that he used to work as a general contractor and now could not use a hammer or a nail gun due to his right hand disability.  This statement raises a claim for a TDIU, which is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  

The issue of an increased rating for status post bone tumor removal, right thumb, with osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a compensable level of hearing loss with respect to his left ear.

2.  The weight of the evidence supports a finding that the Veteran currently has a right ear hearing disability that is related to hazardous noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in October 2009, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided a VA examination in January 2010 to determine the nature and etiology of the Veteran's bilateral hearing disability.  As explained below, the January 2010 VA examiner issued a nexus opinion that the Board has found inadequate for purposes of the claim of service connection for right ear hearing loss.  With regard to the left ear, there is no argument or indication that the examination is inadequate or that its findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
 
II. Analysis

Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

Service connection is in effect for left ear hearing loss.  The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85, 4.86.

The January 2010 VA examination shows a diagnosis of high frequency sensorineural in the left ear, with a puretone threshold average of 25 decibels and 96 percent speech recognition.  These findings combine for a Roman numeral I in Table VI.  See 38 C.F.R. § 4.85.  As the Veteran is service-connected for only left ear hearing loss, the non-service-connected right ear is assigned a Roman numeral of I.  See id.  Two roman numerals I combine for a zero, or non-compensable, rating in Table VII.  See id.  As such, the Veteran's hearing loss does not meet the requirements for a compensable rating for the appeal period.  See id. 

A March 2010 private hearing test show a puretone threshold average of 25 and 100 percent speech discrimination.  This hearing test cannot be used for rating purposes because the speech discrimination test was not noted to utilize the Maryland CNC test.  See 38 C.F.R. § 4.85(a).  In any event, even if valid for rating purposes, this report would not support a compensable rating. 

Insofar as the Veteran has reported functional limitations due to his left ear hearing loss, the Board notes that VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh any lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for hearing loss.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for a TDIU based on left ear hearing loss has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Nevertheless, as stated in the introduction, the issue of a TDIU based on the service-connected right hand disability has been raised and it is being remanded for further development.

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's service-connected left ear hearing loss.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

Right Ear Hearing Loss

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran contends that he has right ear hearing loss due to hazardous noise exposure during service.  In a September 2009 statement, he reported that he has had hearing problem since a grenade went off right next to him in Vietnam.  

The Veteran is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.

The Veteran's military occupational specialty was rifleman.  He served in Vietnam from February 1969 to February 1970.  He received the Combat Action Ribbon, among other awards.  See DD Form 214.  In view of the above, the Board finds that the Veteran is entitled to the combat presumption. 38 U.S.C.A. § 1154(b). 

Pursuant to 38 U.S.C.A. § 1154(b), for any Veteran who engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  See also 38 C.F.R. § 3.304(d).  Accordingly, the Board finds credible the Veteran's account of acoustic trauma due to a grenade explosion in Vietnam.

A January 2010 VA audiological examination shows that, for the right ear, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz were 40 decibels.  Further, only two frequencies (3000 and 4000 Hertz) show auditory thresholds of 26 decibels or greater.  Finally, the speech recognition score was not less than 94 percent.  This fails to show impaired hearing for VA purposes.

Nevertheless, a March 2010 private VA examination does show current right ear hearing loss for VA purposes.  Specifically, it shows an auditory threshold of 40 decibels or greater in two frequencies (3000 and 4000 Hertz).

An examination shows a diagnosis of high frequency sensorineural in the left ear and hearing loss in the right ear.  

The January 2010 VA examiner opined that the Veteran's right ear hearing loss (described as mild high frequency hearing loss) is less likely as not caused by or a result of acoustic trauma.  In this regard, the examiner indicated that hearing evaluations were within normal limits for the right ear, with no significant threshold shifts.  The examiner further noted that while the Veteran's history indicates that his largest dose of unprotected noise exposure was in service, it is impossible to rule out the contribution of occupational and recreational noise exposure.

This opinion is inadequate because it did not address the Veteran's report of acoustic trauma in Vietnam as a result of a grenade explosion next to him or his lay statement that he has had hearing difficulties ever since that event.  Therefore, the opinion of the VA examiner lacks probative value as evidence of a lack of nexus.  Conversely, the opinion does appear to suggest that military noise exposure was a factor that contributed to the Veteran's hearing loss.  Further, it concedes that the Veteran's largest dose of unprotected noise exposure was in service.

Service connection may be granted for chronic diseases, including organic disease of the nervous system, based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  VA views hearing loss as an organic disease of the central nervous system.  See VA Under Secretary for Health Memorandum (October 1995).

Based on the above, and affording the benefit of the doubt to the Veteran, the Board finds that the evidence supports a finding that the Veteran has a current right ear hearing loss disability that is related to service.  In this regard, the Board notes the Veteran's report of hearing difficulties since acoustic trauma in Vietnam and the January 2010 VA opinion suggesting that military noise exposure contributed to right ear hearing loss.  As such, the elements of service connection for right ear hearing loss are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

An initial compensable rating for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.


REMAND

The last VA examination for the Veteran's right hand disability was in December 2009.  At his March 2016 Board hearing, the Veteran testified that his right hand disability had worsened as his pain has increased and he has lost range of motion.  Consequently, he requested a new VA examination of his right hand.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Veteran also testified that he has numbness in his right thumb.  He believes that this numbness in neurological in nature.  He further contends that prior evaluations of his right hand disability have not taken into consideration this nerve damage or the scar from his 1972 surgery to remove a cyst at the base of his right thumb.  As such, the VA examination should consider whether the Veteran's service-connected right hand disability has manifested as neurological symptoms or a painful scar. 

In addition, the Veteran testified that he is right-hand dominant and that his right hand disability makes it difficult for him pick up, grip, and hold things.  He added that he uses his left hand to turn door knobs and barely uses his right hand for driving.  Furthermore, he stated that he cannot flex the joint of the thumb.  In view of this, the Board finds that extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1), as it appears that the Veteran's symptomatology is not fully contemplated by the schedular rating criteria, and that his disability picture is exceptional or unusual.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Last, VA must notify the Veteran of the evidence and information required to substantiate his inferred claim for TDIU, and conduct any necessary development. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU, and provide him notice of the evidence and information required to substantiate such claim.

2.  Thereafter, schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the current nature and severity of his service-connected right hand disability, to include any neurological manifestations and scars.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

The examiner is also requested to describe the functional impairment caused by his service-connected right hand disability and to state how it might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience.  In this regard, the Board notes that the Veteran stated that he worked as a general contractor but stopped working four years ago.  In this regard, he testified that his right hand disability prevented him from using a hammer or a nail gun.  See March 2016 Board hearing testimony.

3.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation Service, for consideration of an extraschedular rating for his service-connected right hand disability.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


						(CONTINUED ON NEXT PAGE)






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


